Citation Nr: 0416852	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

4.  Entitlement to an increased rating for post-operative 
residuals of left knee synovitis, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.

6.  Entitlement to an extension of a temporary total 
disability rating based on convalescence from a left knee 
surgery beyond April 30, 1997.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974, and had subsequent periods of active duty for 
training with the South Carolina National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Columbia, South Carolina.  

This case has previously been before the Board and was last 
before the Board in August 2003, when it was remanded for 
further development and readjudication.  This matter is again 
before the Board for appellate review.

The issues of entitlement to service connection for a 
psychiatric condition and entitlement to TDIU benefits are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims decided herein has been developed and 
obtained, and all due process concerns have been addressed.

2.  Hepatitis C was first diagnosed more than two decades 
after the veteran's period of active duty and was not caused 
by any incident of service.

3.  The veteran did not file a notice of disagreement within 
one year of his notification of the March 1989 rating 
decision that denied service connection for a back condition.

4.  Evidence submitted since March 1989 is redundant and does 
not bear directly and substantially upon the specific matter 
under consideration.

5.  The veteran's left knee condition is manifested by 
increased functional limitation due to pain that necessitates 
medication, difficulties squatting, kneeling, rising from a 
chair, and going up and down stairs.

6.  The veteran's left knee condition is manifested by slight 
instability.

7.  The veteran underwent a left knee arthroscopy on February 
12, 1997, and he was hospitalized from February 20, 1997, to 
February 28, 1997, for post-operative swelling of the left 
knee secondary to hemarthrosis.  

8.  The medical evidence of record does not reflect the 
presence of severe post operative residuals beyond April 30, 
1997.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The RO's March 1989 determination that a back condition 
had not been incurred in or aggravated by service is final.  
38 U.S.C.A. § 4005(c) (1988); currently 38 U.S.C.A. §§ 7104, 
7105 (West 2002).

3.  Evidence received subsequent to the RO's March 1989 
determination is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a back condition.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(2001).

4.  The criteria for a 20 percent disability rating, but no 
more, have been met for residuals of left knee synovitis.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5260, 5261 (2003).

5.  The criteria for a disability rating in excess of 10 
percent for left knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.71a, Diagnostic Code 5257 (2003)

6.  The criteria for a temporary total disability rating due 
to convalescence beyond April 30, 1997 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.30 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the 
Pelegrini decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, notice to the claimant of the evidence 
which must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim was supplied to the veteran via letter 
in October 2001.  In December 2002, another letter was sent 
to the veteran which not only detailed VA's duty to assist 
with his claim, but also specifically detailed the 
information and evidence is needed to substantiate the claims 
decided herein. 
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in December 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was reviewed and a 
Supplemental SOC (SSOC) was provided to the veteran in January 
2004.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  As the evidence of record does not contain competent 
evidence of in-service exposure to hepatitis C, a VA 
examination has not been afforded the veteran regarding his 
service connection claim.  See Charles v.  Principi, 16 Vet. 
App. 370 (2002).  Nor does VA's duty to assist include the 
duty to provide a VA examination to obtain a medical opinion 
for claims based on new and material evidence.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  VA examinations have been provided to 
the veteran regarding his increased rating claims.  Id.  The 
resulting reports have been obtained.  The veteran's service 
medical records, Army National Guard records, VA medical 
records, VA vocational rehabilitation folder, Social Security 
Administration (SSA) records, and evidence from his treating 
private physician have been associated with his claims 
folder.  He has not identified evidence not of record.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Service Connection for Hepatitis C

The veteran asserts that he was exposed to hepatitis C while 
on active duty.  Service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
2002).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Absent 
any independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The first evidence of record with any indication of hepatitis 
C is a June 1994 letter to the veteran from the American Red 
Cross.  The letter reflects that blood he had donated had 
been tested and was neither clearly negative nor clearly 
positive for the hepatitis C virus.  A July 1994 private 
laboratory report reflects that the veteran tested positive 
for the hepatitis C antibody.  Therefore, the question to be 
answered is whether the veteran's current diagnosis of 
hepatitis C can be linked to an in-service injury or disease.  
See 38 C.F.R. § 3.303(d) (2003).

December 1998 correspondence from the veteran reflects that 
he asserts that when he was diagnosed to have hepatitis C, 
the physician informed him that he had the condition for a 
long time.  The correspondence reveals that the veteran 
contends that he was exposed to hepatitis C while on active 
duty and stationed in Germany.  He indicates that a man who 
was infected with hepatitis C was his roommate and slept 
across from him for two months of bed rest.

Hepatitis C is the principal form of transfusion-induced 
hepatitis.  See Dorland's Illustrated Medical Dictionary 
(29th ed. 2000).  Transfusion is the transfer of blood or 
blood component from one individual to another individual.  
Id.  The veteran has not alleged that he was exposed to blood 
while he was on active duty, but instead merely indicates 
that he slept in the same room with a person infected with 
hepatitis C.  The veteran's DD Form 214 reflects that his 
military occupational specialty (MOS) was that of a truck 
driver.  Therefore, his MOS is not indicative of a specialty, 
such as that in the healthcare field, which would have 
exposed the veteran to blood while in service.  In short, the 
evidence of record does not contain evidence of exposure, or 
risk factors, to hepatitis C while the veteran was on active 
duty.

The Board notes that the veteran, as a layperson, is not 
qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Therefore, his contention to that he contracted 
hepatitis C while on active duty by sleeping in the same room 
with an infected roommate is not competent evidence.  The 
veteran also asserted that his private physician had informed 
him that he had hepatitis C for a long time.  The veteran 
does not assert that the private physician related the 
veteran's diagnosis of hepatitis C, made over two decades 
after his discharge from active duty, to his period of active 
duty.  Even had the veteran so alleged, the private medical 
evidence of record does not contain such a conclusion.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's 
account of what a doctor purportedly said is too attenuated 
and inherently unreliable to constitute medical evidence).  

The weight of the credible evidence demonstrates that the 
veteran's hepatitis C was diagnosed more than two decades 
after his discharge from active duty and does not reflect any 
incident or risk factor in service.  Accordingly, service 
connection is not warranted for hepatitis C.  As the 
preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001). 

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

During the pendency of the appeal, the regulatory definition 
of new and material evidence was amended.  However the 
amended version applies to claims filed on or after August 
29, 2001, and therefore it is not applicable in this case as 
the veteran's claim to reopen was filed prior to August 29, 
2001.

Service connection for a back condition was initially denied 
by the RO in a December 1988 rating decision which found that 
while the veteran had current back conditions, there was no 
evidence of the in-service tank accident alleged by the 
veteran to have occurred during a 1982 period of active duty 
for training and to have caused the disability.  The veteran 
was notified of the determination and of his appeals rights 
in January 1989.  Additional medical evidence was 
subsequently submitted and another rating decision was issued 
in March 1989 in which service connection remained denied.  
The veteran did not file a notice of disagreement within one 
year of his January 1989 notification or his April 1989 
notification that service connection remained denied and the 
denial of service connection became final.  38 U.S.C.A. 
§ 4005(c) (1988); currently 38 U.S.C.A. §§ 7104, 7105 (West 
2002).

As the March 1989 rating decision is the most recent 
determination to become final, the Board will determine 
whether new and material evidence has been received since 
that determination.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  The evidence considered in 1989 consisted of the 
veteran's service medical records, private medical evidence 
reflecting treatment for conditions such as lumbar disc 
syndrome, sciatica, and a cervical syndrome, and a March 1989 
letter from a private medical provider which indicated that 
the medical provider had treated the veteran in February 1986 
for back pain and that the veteran had told him that the 
veteran had injured his back while in a tank accident while 
in service.  The veteran's SSA records were also considered, 
as well as the veteran's National Guard records, which 
reflect that he was discharged in February 1982.  VA 
treatment records reflecting complaints of back pain in 1981 
were also considered.

The veteran is again seeking entitlement to service 
connection for a back condition.  The evidence received since 
the prior denial of service connection includes duplicates of 
the veteran's National Guard records and VA treatment 
records, already of record at the time of the March 1989 
determination.  Accordingly, the resubmission of this 
evidence is redundant and not new evidence.  The evidence 
received after 1989 also includes additional statements from 
the veteran in which he contends that he hurt his back in a 
tank accident while in service.  These do not serve to reopen 
the veteran's claim as these assertions were already 
considered at the time of the March 1989 determination and 
are cumulative.  See Bostain v. West, 11 Vet. App. 124 (Lay 
hearing testimony which is cumulative of previous contentions 
which were considered by the decisionmaker at the time of the 
prior final disallowance is not new evidence); see also 
Hickson v. West, 11 Vet. App. 374 (1998) (Lay assertions 
cannot service as the predicate to reopen a claim).  

Statements and records from the veteran's private medical 
provider received subsequent to 1989, indicate that the 
veteran is being treated for back pain, takes medication for 
his back condition, and, in part, cannot work due to his 
back.  Medical evidence describing the veteran's current 
condition is not material to the issue of service connection.  
See Morton v. Principi, 3 Vet. App. 508 (1992).  As such, the 
statements and records received from the veteran's private 
medical provider are not material evidence and do not serve 
to reopen the veteran's claim.  See 38 C.F.R. § 3.156(a) 
(2001).

The veteran's VA records, including his vocational 
rehabilitation folder generated subsequent to 1989, have been 
reviewed.  The VA records also include evidence of current 
back treatment.  The VA records, including an October 1994 
consultation report, also reflect that the veteran indicated 
that he had injured his back while in the military, but 
indicating that he injured his back while on active duty, 
rather than in a National Guard service accident as had been 
his contentions previously.  First, the Board again notes 
that medical records describing the veteran's current 
condition are not material to the issue of service 
connection.  See Morton v. Principi, 3 Vet. App. 508 (1992).  
Second, the transcription of the veteran's assertion by a 
medical professional does not transform the evidence into 
competent medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406 (1995).  As such, the transcription by a medical 
professional is merely a lay statement and, as previously 
indicated, lay assertions cannot service as the predicate to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  
Lastly, providing a new etiological theory of entitlement 
does not constitute new evidence.  Therefore, the fact that 
the VA record reflects that the veteran asserted a different 
injury to his back in the early 1970s instead of in 1982 as a 
cause of current disability does not constitute new evidence.  
It is merely a re-phrasing of his long standing contention 
that the disability had its onset in service.  As such it is 
cumulative.  

The veteran's current SSA records have been obtained.  The 
SSA records do not contain medical evidence which purports to 
link the veteran's back condition to an in-service injury.  A 
January 1990 medical record contained in his SSA records does 
transcribe the veteran's assertion that he hurt his back in a 
tank accident.  Again, this lay statement, merely transcribed 
by a medical professional, cannot serve as the predicate to 
reopen a claim.  Hickson v. West, 11 Vet. App. 374 (1998).  
Since these records do not contain any medical opinions 
discussing a current back condition related to the veteran's 
periods of service or any evidence which would corroborate 
the veteran's assertions of an in-service injury, they are 
likewise immaterial to the issue under consideration.  See 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see, e.g. Morton v. Principi, 3 Vet. App. 508 (1992).

In brief, the Board concludes that the evidence submitted 
since the RO's March 1989 rating decision is not new and 
material and does not serve to reopen the veteran's claim of 
entitlement to service connection for a back condition.  As 
the preponderance of the evidence is against the veteran's 
claim to reopen, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Left Knee Disability

In evaluating service-connected disabilities, the Board 
attempts to determine the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Here, the veteran's service-connected left knee disability is 
evaluated as 10 percent disabling for post-operative 
residuals of chronic synovitis of the left knee with a 
separate 10 percent disability rating for instability of the 
left knee.  The Board notes at this point that the veteran 
had periods of convalescence during the pendency of this 
claim and the exacerbation of symptomotology during these 
periods have already been compensated by the veteran's 
temporary total disability ratings.  As these exacerbations 
have already been compensated, the symptoms will not be used 
to rate the veteran's overall disability picture subsequent 
to his convalescences in 1992 and 1997.  As such, the 
veteran's arguments that he is entitled to a higher 
disability rating based solely on the fact that he required 
knee surgery are not sufficient for his claim to succeed.

Disability due to synovitis is rated based on limitation of 
motion of the joint affected as degenerative arthritis.  
Where there is X-ray evidence of arthritis and the limitation 
of motion of the joint involved is noncompensable, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion.  The 
knee is a major joint.  38 C.F.R. § 4.45 and Diagnostic Code 
5003.  

Diagnostic Codes 5260 and 5261 address limitation of motion 
of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation where flexion is limited to 60 
degrees.  With flexion limited to 45 degrees a 10 percent 
evaluation is assigned.  Flexion limited to 30 degrees may be 
assigned a 20 percent evaluation and flexion limited to 15 
degrees is assigned a 30 percent evaluation.  

Diagnostic Code 5261 contemplates limitation of extension.  
With extension limited to 5 degrees, a noncompensable 
evaluation is warranted.  Extension limited to 10 degrees 
warrants a 10 percent evaluation.  Extension limited to 15 
degrees is assigned a 20 percent evaluation, and extension 
limited to 20 degrees is assigned a 30 percent evaluation.  A 
40 percent evaluation is assigned with extension limited to 
30 degrees, and a 50 percent evaluation may be assigned with 
extension limited to 45 degrees.  

The January 1994 VA examination report indicates that the 
veteran had zero to 95 degrees of motion of the left knee 
with some mild effusion.  The veteran used a patellar sleeve 
to help his knee symptoms, his gait was not antalgic and he 
had a normal reciprocal heel-toe gait.  The left knee was in 
a slight varus position, but the veteran had a negative 
anterior draw, a negative McMurray test, and a negative 
Apley's maneuver.  The report contains an impression of 
degenerative arthritis of the knee of moderate nature.

A May 1994 VA progress note reflects that the veteran sought 
treatment for left knee and back pain.

An October 1994 VA consultation report reflects that the 
veteran complained of increased knee pain.  Physical 
examination of the veteran revealed no atrophy of the 
veteran's left calf, no effusion of the left knee, a 
nontender scar, and stable ligaments with no crepitation.  
The report contains an impression of left knee pain of 
undetermined etiology.

An August 1996 VA medical certificate reflects that the 
veteran complained of left knee pain and weakness.  Physical 
examination of the veteran revealed a nonacute left knee.

A December 1996 VA progress note indicates that while X-rays 
did not reveal significant degenerative joint disease, the 
veteran still complained of pain throughout his left knee.  
The veteran indicated that he had "popping" and 
"looseness" of the left knee.

A February 1997 VA medical record reflects that the veteran 
had a long history of pain in the medial aspect of his left 
knee along with popping and giving out and that he underwent 
a repeat arthroscopy in 1997 due to increasing pain.

The veteran's medical records from the private medical 
provider from December 1994 to July 1997 are of record.  The 
veteran complained of knee pain on almost every visit with 
the knee pain remaining the same while his back pain 
worsened.  A June 1997 note, indicates that the veteran's 
left knee was not as stable as his right knee.

Numerous statements from the veteran's private medical 
provider are also of record.  The statements indicate that 
the veteran had a painful knee for which he took medications 
and which impacted his ability to function, including 
limiting his motion.  The statements contain no specific 
information or supporting rationales.  

A July 1997 VA examination report reflects that the veteran 
had a well-healed scar that was slightly widened but with 
intact sensation.  His arthroscopic portals were also well 
healed.  The left knee had full extension and lacked 20 
degrees of flexion when compared to the contralateral 
unaffected right side.  (Normal range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, Plate II.)  The veteran's knee was stable 
to drawer stresses, pivot shift, and Lachman's maneuver.  
McMurray's test caused pain on the lateral side, but there 
was no evidence of pop or click.  The lateral joint line was 
quite tender to palpitation, the patellofemoral joint was 
mildly tender, and there was no effusion in the joint.

A July 2000 VA progress note reflects that the veteran had 
pain in the left leg and walked with a cane.  A September 
2000 and an October 2000 VA medical record indicates that the 
veteran's knee brace was too small.  He was fitted with a 
larger brace.  A January 2001 VA consultation report reflects 
that the veteran complained of pain all over his left knee, 
but was vague with his history and did not want to give 
specific symptoms.

A February 2001 VA examination report revealed left knee 
range of motion from 5 degrees to 90 degrees, large bony 
changes consistent with degenerative arthritis and tenderness 
of the medial lateral joint line.  It was also noted the 
veteran had "start up" pain, difficulty going up and down 
stairs and patellofemoral crepitus.  The veteran was wearing 
a knee brace and the diagnosis was severe post traumatic 
degenerative joint arthritis of the left knee.  

An October 2001 VA examination report reflects that the 
veteran indicated that he continued to have difficulty with 
swelling, as well as worsening symptoms of his left knee with 
activities as well as with cold and wet weather.  The report 
indicates that physical examination revealed left knee range 
of motion from 5 degrees extension to 90 degrees flexion.  
His ligaments were stable in all planes, but he had 
tenderness to palpitation in the medial joint line as well as 
positive patellofemoral crepitus.  He had a large lateral 
patellofemoral scar, approximately 10 centimeters in length.

The March 2002 VA examination report indicates that the 
veteran stated that he could only walk 15 yards (45 feet).  
However, the report indicates that he was witnessed to have 
walked at least 100 yards (300 feet) without stopping.  The 
veteran indicated that his braces helped, but that he had 
some giving away occasionally.  He used a handrail to go up 
and down stairs, one step at a time.  He also indicated that 
kneeling and squatting caused pain.  The report reflects that 
physical examination of the veteran showed a range of motion 
from zero to 95 degrees with guarding.  The veteran had good 
quadriceps bulk.  He had some medial and lateral joint line 
tenderness and mild patellofemoral crepitus and apprehension.  
The veteran was unable to achieve Lachman's test secondary to 
guarding.  No effusion was noted.  The report shows that the 
examiner indicated that the veteran had slightly decreased 
functional range of motion, but he was unable to assess 
fatigability and/or extra loss of motion with increased 
activities.

A June 2002 VA examination report indicates that the veteran 
wore a hinged brace on both of his knees.  The veteran 
indicated that he utilized a wheelchair for long distances, 
but stated that he could walk approximately 10 yards using 
his cane without resting.  Physical examination of the 
veteran again revealed zero to 95 degrees range of motion 
with guarding at the terminal flexion and pain that stopped 
additional range of motion.  He had 1+ laxity to his anterior 
cruciate which was slightly more than the right side.  The 
veteran again guarded on the Lachman's test.  The report 
reflects that the examiner indicated that the veteran had a 
decreased functional range of motion to 95 degrees that makes 
it difficult for the veteran to squat, kneel or rise from a 
chair without using his upper extremities.  The examiner 
indicated that the veteran had moderate to significant loss 
of motion of his knees.

A December 2003 VA examination report indicates that the 
veteran stated that his only ambulation is walking around the 
house and that he can now only walk 20 feet and can only 
stand for about five minutes.  The veteran indicated that he 
used a wheelchair for all his long-distance ambulation.  
While the veteran stated he had difficulty lifting his legs, 
the examiner noted that the veteran had put on significant 
weight in both of his legs as well as his upper body.  
Physical examination of the veteran revealed range of motion 
from 0 to 90 degrees and that the knee was still stable 
except for slight anterior translation on Lachman, 1+ laxity.  
The veteran continued to have pain with range of motion.  His 
quadriceps and hamstring strength appeared to be four out of 
five.  The report reflects that the examiner indicated that 
the veteran had difficulty with all activities and was unable 
to go up and down stairs.

The veteran's SSA records have also been reviewed and reveal 
that SSA considered multiple conditions in addition to the 
veteran's service-connected left knee condition when 
evaluating the veteran's level of disability for SSA 
purposes.  In addition to the adjudication of the veteran's 
various SSA disability evaluations, the SSA records contain 
the veteran's contentions that his knee is painful and 
medical evidence pertaining to his left knee that is already 
associated with his claims folder and discussed herein.

As described above, the objective medical evidence of 
reflects that at its worst, the veteran's knee extension was 
measured to 5 degrees and flexion to 90 degrees.  This 
obviously does not satisfy the criteria for a compensable 
evaluation for limitation of extension and limitation of 
flexion under Diagnostic Codes 5260 or 5261.  However, the 
June 2002 VA examination report specifically indicates that 
there was guarding at the terminal flexion and pain that 
stopped any additional motion.  Moreover, an evaluation of 
any musculoskeletal disability must include consideration of 
the veteran's ability to engage in ordinary activities, 
including employment, and of impairment of function due to 
such factors as pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Here, the evidence reveals that the veteran 
utilized a cane to walk and that he has consistently 
complained of left knee pain for which, in part, his private 
medical records indicate he is prescribed pain medication.  
The March 2002 VA examination report reflects that the 
veteran stated he had difficulty with stairs, while the 
December 2003 VA examination report reflects an inability to 
go up and down stairs.  The June 2002 VA examination report 
reflects that his decreased functional range of motion made 
it difficult for the veteran to squat, kneel, or rise from a 
chair without utilizing his upper extremities.  In contrast 
to the veteran's actual range of motion of the left knee, the 
evidence of record in its entirety reveals a disability 
picture that has worsened such that a higher disability 
rating is warranted.  Therefore, under the unique 
circumstances of this case, the Board will construe the 
record as revealing a disability picture reflective of a 15 
degree loss of extension when decreased functional limitation 
is also considered, such that a 20 percent disability rating 
is appropriate.

The Board has also considered whether a disability rating in 
excess of 20 percent is warranted.  While the December 2003 
VA examination report indicates that the veteran had begun to 
use a wheelchair for long distances, the evidence of record 
also indicates that the veteran has additional, nonservice-
connected disabilities that affect his mobility.  A decreased 
ability to ambulate has been considered in supporting the 20 
percent disability rating.  The evidence of record is not 
indicative of atrophy of left leg muscles.  Instead, the 
March 2002 VA examination report reflects that the veteran 
had good quadriceps bulk while the December 2003 VA 
examination report indicates that his hamstring and 
quadriceps strength was four out of five.  The December 2003 
examination report also reflects that the veteran indicated 
that he could still walk around his house.  As such, the 
Board concludes that the medical evidence of record is not 
indicative of a left knee range of motion disability picture 
which more closely approximates flexion limited to less than 
30 degrees or extension limited to more than 15 degrees.  
Accordingly, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
service-connected left knee condition based on limitation of 
motion.

The veteran is also separately evaluated as 10 percent 
disabled for his left knee instability, which issue is also 
in appellate status.  Diagnostic Code 5257 provides the 
following evaluations for knee disabilities involving 
recurrent subluxation or lateral instability: 10 percent for 
slight; 20 percent for moderate; and 30 percent (the maximum) 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003); see Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
The veteran's private medical records indicate that his left 
knee was not as stable as his nonservice-connected right 
knee.  The June 2002 VA examination report reveals that the 
veteran had 1+ laxity to his anterior cruciate and he guarded 
on the Lachman's test.  The December 2003 VA examination 
report reflects that the veteran's left knee was stable 
except for the 1+ laxity of the anterior cruciate.  This 
medical evidence of instability of the left knee more closely 
approximates the criteria for slight impairment, (10 
percent).  A higher disability picture is not warranted 
because the evidence is not reflective of moderate 
instability.  Instead, the medical evidence merely indicated 
some laxity of the anterior cruciate.

Furthermore, the Board has considered whether the veteran is 
entitled to a separate disability rating for his post-
operative scars.  See Esteban v. Brown, 6 Vet. App. 259 
(1994) (Scars must be considered separately).  Here, the 
evidence of record reflects that the veteran has never 
complained of painful post-operative scars and physical 
examination, as revealed by the medical evidence, revealed 
his 10-centimeter scar and his arthroscopic portals to be 
well healed.  In this regard, prior to August 2002, a 
superficial scar that was tender and painful upon objective 
demonstration warranted a 10 percent disability rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id.  In short, the evidence of record does 
not reflect a painful scar such that a disability rating is 
appropriate under either the prior or revised rating 
criteria.  Accordingly, the Board finds that the 
preponderance of the evidence of record is against a separate 
compensable rating for his surgical scar.

Finally, the Board recognizes that the veteran's service-
connected left knee condition limits his efficiency in 
certain tasks.  However, it does not present manifestations 
that could be regarded as presenting an exceptional or 
unusual disability.  While the veteran asserts that his left 
knee condition interferes with his functional abilities, the 
disability rating assigned recognizes that impairment.  
Accordingly, the Board finds that the disability at issue 
does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).

Extension of Temporary Total Disability Rating

Under applicable criteria, a total disability rating (100 
percent) will be assigned, effective from the date of a 
hospital admission and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge, if the hospital treatment of a 
service connected disability resulted in:
(1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of one, two, or 
three months beyond the initial three months may be made 
under § 4.30(a)(1), (2), or (3), and extensions of one or 
more months up to six months beyond the initial six-month 
period may be made under section 4.30(a)(2) or (3).  The 
Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291, 296-297 (1995).

In the instant case, the veteran underwent a left knee 
arthroscopy on February 12, 1997, and he was hospitalized 
from February 20, 1997, to February 28, 1997, for post-
operative swelling of the left knee secondary to 
hemarthrosis.  The veteran was awarded a temporary total 
rating for convalescence by the RO for 2 months, through 
April 30, 1997.  

An April 1997 statement from the veteran's private physician 
indicates that the veteran was seen on March 21, 1997, and 
continued to have severe pain and swelling of the left knee. 

A May 6, 1997, letter indicates an individual who apparently 
was a secretary at a County Veterans Affairs office affirmed 
that the veteran had spoken via phone to the VA physician who 
had conducted his February 1997 left knee surgery and that an 
extension of convalescence period had been granted.  The 
letter indicates that the veteran was to have three months of 
convalescence beginning on the date of surgery.  The doctor 
reportedly indicated that the time of convalescence was for a 
full three months.

In contrast to the aforementioned May 6, 1997 letter, a May 
13, 1997, VA progress note indicates that the veteran 
requested convalescence to continue to the end of May 1997, 
but the physician (who actually treated the veteran in 
February 1997) noted that this request was not reasonable.  
The VA physician reaffirmed convalescence to April 27, 1997.  
A May 29, 1997, VA progress note reflects that the physician 
recorded that the veteran's spouse called, wanting the 
veteran's convalescence extended to June 2, 1997.

A June 6, 1997, note from the veteran's private physician 
indicates that the veteran was seen the previous day and was 
receiving drug therapy for severe osteoarthritis of the 
lumbosacral spine and the left knee.  The doctor indicated 
that the veteran was not improved and remained 100 percent 
disabled.  While the June 1997 note from the veteran's 
private physician indicates that the veteran was 100 percent 
disabled, presumably indicative that the veteran was unable 
to work, the private physician offered this opinion in the 
context of both the veteran's service-connected knee and a 
non-service connected condition.  Therefore, this opinion 
lacks probative value to the issue at hand regarding the 
veteran's left knee convalescence period.

Since the competent medical evidence in this case does not 
show the veteran to manifest severe post operative residuals 
past April 30, 1997, including no evidence of an incompletely 
healed wound, immobilization, house confinement or weight 
bearing prohibited, and indeed, the veteran's treating VA 
physician specifically opined that a convalescence period 
beyond April 30, 1997 was "not reasonable," a basis upon 
which to grant an extension of a temporary total disability 
rating has not been presented.  

While the record reflects that the veteran and his spouse 
felt that his period of convalescence should extend beyond 
three months, the evidence of record does not reflect that 
the veteran or his spouse has the requisite medical training 
or expertise that would render either of their opinions 
competent in this matter.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Accordingly, the veteran's opinion and his spouse's 
opinion that the veteran's period of convalescence should 
extend is not competent medical evidence.  This appeal is 
denied.  




ORDER

Service connection for hepatitis C is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a back condition has not been received 
and this appeal is denied.

A 20 percent disability rating, but no more, for residuals of 
left knee synovitis is granted, subject to the laws and 
regulations regarding the payment of monetary benefits.

An increased rating for left knee instability is denied.

An extension of a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 based on a period of 
convalescence beyond April 30, 1997, is denied.  


REMAND

In essence, the veteran asserts that his psychiatric 
condition is the result of his service-connected left knee 
disability.  Service connection is warranted where the 
evidence shows that a disability is proximately due or the 
result of an already service-connected disability.  
38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. § 3.310(a) (2003).  
When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to aggravation.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  In the instant case, the report of a psychiatric 
examination conducted for VA purposes in June 1995, includes 
the comment by the examiner that the veteran's diagnosed 
major depressive disorder is "compounded" by his knee pain.  
The Board concludes that a more precise medical opinion 
should be obtained before the veteran's claim of entitlement 
to service connection for a psychiatric condition can be 
reviewed.  See 38 C.F.R. § 3.159(c)(4) (2003).

As to the veteran's claim for TDIU benefits, since there 
remains a claim for service connection pending in this case, 
it would be premature to enter a decision on the claim for 
TDIU benefits since its entitlement is determined by the 
impairment caused by all of the claimant's service connected 
disabilities.  

Therefore, this case is REMANDED for the following action:

1.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent.

2.  Schedule the veteran for a VA mental 
disorders examination.  After reviewing 
the evidence of record and examining the 
veteran, the examiner should provide an 
opinion as to whether any diagnosed 
psychiatric condition is likely (more 
than 50%), not likely (less than 50%), or 
at least as likely as not (50%) 
proximately due to or the result of his 
service-connected left knee condition.  
The examiner should also include an 
opinion as to whether it is likely, 
unlikely, or at least as likely as not 
that the veteran's service connected knee 
disability is aggravating the veteran's 
psychiatric disability.  If the 
manifested chronic disability cannot be 
medically linked or attributed to the 
veteran's service-connected left knee 
disability on a medical scientific basis, 
and without invoking processes relating 
to guesses or judgments based upon mere 
conjecture, the examiner should clearly 
and specifically so indicate in the 
examination report.  Send the claims 
folder to the examiner for review.

3.  Readjudicate the veteran's service 
connection claim, and claim for TDIU 
benefits.  If any benefit sought remains 
denied, furnish the veteran and his 
representative a Supplemental Statement 
of the Case.  Thereafter, the case should 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



